Citation Nr: 9917347	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-17 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

2. Entitlement to service connection for respiratory symptoms 
as due to an undiagnosed illness.

3. Entitlement to service connection for sore joints as due 
to an undiagnosed illness.

4. Entitlement to service connection for fatigue as due to an 
undiagnosed illness.

5. Entitlement to service connection for a mental disorder, 
including anger and startle response, as due to an 
undiagnosed illness.

6. Entitlement to service connection for stomach cramps and 
back pain as due to an undiagnosed illness.

7. Entitlement to service connection for headaches as due to 
an undiagnosed illness.

8. Entitlement to service connection for hair loss as due to 
an undiagnosed illness.

9. Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had unverified service from November 1980 to 
March 1981, verified active service from November 1990 to 
July 1991 and periods of active and inactive duty for 
training.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

In May 1999, the veteran was afforded a hearing before the 
undersigned Board member.  At that time, he raised a claim of 
entitlement to service connection for a right shoulder injury 
and testified about an alleged in-service injury sustained in 
June 1998 at Offutt Air Force Base, Nebraska, during a period 
of annual training.  This matter is referred to the RO for 
appropriate development and adjudication.  Additionally, at 
his hearing, the veteran submitted new evidence that included 
three witness statements and private medical records, dated 
from July 1991 to March 1999, and provided a written waiver 
of RO consideration of this evidence.  See 38 C.F.R. 
§ 20.1304 (1998).


REMAND

The veteran asserts that he has memory loss, stomach cramps, 
headaches, hair loss, respiratory symptoms, sore joints, 
fatigue and a mental disorder that had their origins during 
his period of active service when he was stationed in the 
Persian Gulf.  He further asserts that he has low back pain 
that is a direct residual of an injury incurred while he was 
stationed at Fort Sill, Oklahoma.

Service records document that the veteran had active military 
service from November 1990 to July 1991, although 
correspondence dated in 1995 indicates that the RO was unable 
to verify his service in Operation Desert Storm.  A September 
1997 deferred rating decision also reflects that the RO was 
unable to verify the veteran's dates of service in Southwest 
Asia.  However, a June 1991 Statement of Medical Examination 
and Duty Status (DA Form 2173) shows that the veteran 
experienced breathing difficulty that was incurred or 
aggravated during assigned activities during operation Desert 
Shield/Storm.  Nonetheless, the Board believes that 
verification of the veteran's periods of active service, 
including his Southwest Asia service, and his active and 
inactive duty for training should be obtained.

Further, in an October 1994 VA general medical examination 
report, the VA examiner noted that the veteran gave a history 
of serving in the Persian Gulf, from January to July 1991, 
said he was stationed in Saudi Arabia and Kuwait and 
indicated that he had one month in oil well fire exposure.  
The veteran complained of fatigue and low back and joint pain 
and said in July 1991, after he came home, he was 
hospitalized for stomach cramps but no cause was described.  
After coming home, he also developed intermittent headaches, 
mood swings short-term memory impairment and chest pain with 
shortness of breath and air loss.  He claimed low back pain 
from an accident and said he was in a motor vehicle accident 
in April 1994.  The VA doctor diagnosed history of Persian 
Gulf syndrome with objective and subjective findings as 
dictated in the report.  As the veteran has not been afforded 
recent VA examination in conjunction with his claims, and 
with consideration given to his testimony and the newly 
received medical evidence, the Board believes that he should 
be afforded further VA examination.

In light of the regulatory requirements, pursuant to 
38 C.F.R. § 3.317 (1998), and in the interest of due process, 
the veteran's claims are REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
provide the names, address and 
approximates dates of treatment for all 
health care providers who may posses 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorization have been 
received, to the extent possible, the RO 
should attempt to obtain copies of all 
indicated records and associate them with 
the claims file.

2.  The RO should, to the extent 
feasible, attempt to obtain copies of all 
the veteran's service medical records and 
service personnel records, including his 
DA 20 file, for his first and second 
periods of active service, including his 
Southwest Asia service, and all periods 
of active and inactive duty for training 
and associate them with the claims file.  

3.  Upon completion of the above, the 
veteran should be scheduled for VA 
examinations by an orthopedist, a 
psychiatrist and an internist, and any 
other examinations deemed necessary, to 
determine the nature and extent of any 
memory loss, stomach cramps and pain, 
headaches, low back pain, hair loss, 
respiratory symptoms, sore joints, 
fatigue and mental disorder found to be 
present. All indicated tests and studies 
should be performed. 

A detailed medical history relevant to 
the disabilities at issue should be 
obtained. The date of onset of the signs 
and symptoms of the claimed conditions 
should be noted. The examiner(s) should 
be requested to provide a diagnosis for 
each claimed condition, if possible and, 
if not feasible, the examiner(s) should 
so state.  In any event, the examiner(s) 
should identify all objective indications 
of chronic disability.  The examiner(s) 
is (are) further requested to provide an 
opinion concerning the etiology of any 
memory loss, stomach cramps and pain, 
headaches, low back pain, hair loss, 
respiratory symptoms, sore joints, 
fatigue and mental disorder found to be 
present, to include the likelilhood that 
each disability had its onset in or is 
otherwise related to the veteran's period 
of active service, including exposure to 
oil well fires or other hazards during 
his service in the Persian Gulf.  The 
rationale for all opinions expressed 
should be provided.  The claims file 
should be made available for review to 
the examiner(s) prior to the 
examination(s).

4.  After the development requested has 
been completed, the RO should 
readjudicate the veteran's claims, to 
include consideration of the legal 
criteria included in 38 C.F.R. § 3.317 
(1998).  If the claims remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and the veteran should be provided 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinions as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









